Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 04/06/2021, the Applicant amended claim 1, and argued against the rejections in the RCE Non-Final rejection dated 001/06/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoier (U.S Patent 10,094,208) in view of Chung (U.S Patent 7,717,175).
Regarding Claim 1, Hoier discloses a process for the recovery of a solvent from a subterranean reservoir containing a solvent and a heavy oil (Abstract; Col 2, lines 5-20), the process comprising:

b)    injecting a gas phase dilution agent into the subterranean reservoir via the first injection well of the first well pair (Abstract; Col 2, lines 16-20 and lines 40-67 [Wingdings font/0xE0] Hoier discloses this limitation by injecting a gas phase dilution agent in the form of a non-condensable gas into the reservoir);
c)    contacting at least a portion of the gas phase dilution agent with the solvent (Col 2, lines 3-39);
d)    vaporizing at least a portion of the solvent that is in the liquid phase to produce a vaporized solvent (Abstract; Col 2, lines 3-39; Col 4, lines 20-35 and lines 48-58; Col 6, lines 15-29);
f)    extracting at least a portion of the gas phase dilution agent and the vaporized solvent from the subterranean reservoir via a converted production well (Abstract; Col 2, lines 3-39; Col 4, lines 20-35 and lines 48-58; Col 6, lines 15-29).

Hoier, however, fails to expressly disclose the system comprising at least two well pairs located in the subterranean reservoir, wherein a second well pair comprises a first NCG/vaporized solvent production well, wherein the first vaporized solvent production well was previously configured as a second existing injection well to inject the existing solvent into the subterranean reservoir or was previously configured as a second existing production well to recover the existing solvent and the heavy oil in the liquid phase from the subterranean reservoir.

Chung teaches the process wherein the system comprises at least two well pairs located in the subterranean reservoir, wherein a second well pair comprises a first NCG/vaporized solvent production well (Abstract; Col 2, lines 15-28; Col 8, lines 42-57), wherein the first vaporized solvent production well was previously configured as a second existing injection well to inject the existing solvent into the subterranean reservoir or was previously configured as a second existing production well to recover the existing solvent and the heavy oil in the liquid phase from the subterranean reservoir.(Abstract; Col 9, lines 10-19; Col 21, lines 33-67; Col 22, lines 34-67; Figure 8, primary injection and production wells 106 and 108; new or previously existing horizontal wells 112 and 114 can also be used for injection of solvent/recovery of hydrocarbons; Col 23, lines 4-15) for the purpose of creating an array of multiple new injection and/or production wells in order to enhance the extraction of hydrocarbons from the reservoirs (Abstract; Col 2, lines 15-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hoier to incorporate a second well pair comprising a second injection well and a second production well, as taught by Chung, because doing so would help inject/circulate the solvent throughout the steam chambers formed and enhance the recovery of hydrocarbons from the formation.



Regarding Claim 3, Hoier in view of Chung teach the process of claim 2, and Hoier further discloses wherein step e) includes extracting at least a portion of the liquid phase of the solvent from the subterranean reservoir (Abstract; Col 2, lines 3-39; Col 4, lines 20-35 and lines 48-58; Col 6, lines 15-29).

Regarding Claim 4, Hoier in view of Chung teach the process of claim 1, and Hoier further discloses wherein the gas phase dilution agent comprises a noncondensable gas which remains in vapor phase at pressure and temperature of the subterranean reservoir (Abstract; Col 2, lines 16-20 and lines 40-67; Col 5, lines 46-62; Col 6, lines 29-39 [Wingdings font/0xE0] Hoier discloses this limitation by injecting a gas phase dilution agent in the form of a non-condensable gas into the reservoir).

Regarding Claim 5, Hoier in view of Chung teach the process of claim 4, and Hoier further discloses wherein the gas phase dilution agent comprises at least 50 wt% of the non-condensable gas at the operating pressure and temperature of the subterranean reservoir (Abstract; Col 2, lines 16-20 and lines 40-67; Col 5, lines 46-62; Col 6, lines 29-39).



Regarding Claim 7, Hoier in view of Chung teach the process of claim 6, and Hoier further discloses wherein the non-condensable gas comprises CO2 (Abstract; Col 2, lines 16-20 and lines 40-67; Col 5, lines 46-62; Col 6, lines 29-39 [Wingdings font/0xE0] Hoier discloses this limitation by injecting a non-condensable gas such as nitrogen, carbon dioxide, etc).

Regarding Claim 8, Hoier in view of Chung teach the process of claim 1, and Hoier further discloses wherein the gas phase dilution agent comprises a heating agent, wherein the heating agent is injected at a temperature greater than the operating temperature of the subterranean reservoir (Abstract; Col 2, lines 40-45; Col 4, lines 20-41; Col 5, lines 45-63).

Regarding Claim 9, Hoier in view of Chung teach the process of claim 8, and Hoier further discloses wherein heating agent is comprised of the non-condensable gas, steam or a combination thereof (Abstract; Col 2, lines 40-45; Col 4, lines 20-41; Col 5, lines 45-63 [Wingdings font/0xE0] Hoier discloses this limitation by injecting a gas phase dilution agent in the form of a non-condensable gas into the reservoir).



Regarding Claim 11, Hoier discloses a system for the recovery of a solvent from a subterranean reservoir containing a solvent and a heavy oil (Abstract), the system comprising:
a subterranean reservoir containing an existing solvent comprising a liquid phase and a heavy oil (Abstract; Col 2, lines 3-39);
wherein the first well pair is comprised of a first injection well fluidly connected to the subterranean reservoir (Col 2, lines 1-5), wherein the first injection well is located to inject a gas phase dilution agent into the subterranean reservoir (Figures 2a and 2b, #1 injector, #5 producer; Col 1, lines 66-67 and Col 2, lines 1-39), so as to contact at least a portion of the gas phase dilution agent with the existing solvent and vaporize at least a portion of the existing solvent to produce a vaporized solvent (Abstract; Col 2, lines 3-39; Col 4, lines 20-35 and lines 48-58; Col 6, lines 15-29); and

Hoier, however, fails to expressly disclose the system comprising at least two well pairs located in the subterranean reservoir, wherein a second well pair comprises a first NCG/vaporized solvent production well, wherein the first vaporized solvent production well was previously configured as a second existing injection well to inject the existing solvent into the subterranean reservoir or was previously configured as a second existing production well to recover the existing solvent and the heavy oil in the liquid phase from the subterranean reservoir.

Chung teaches the process wherein the system comprises at least two well pairs located in the subterranean reservoir, wherein a second well pair comprises a first NCG/vaporized solvent production well located within the subterranean reservoir and fluidly connected to the first injection well (Abstract; Col 2, lines 15-28; Col 8, lines 42-57), wherein the first NCG/vaporized solvent production well was previously configured as a second injection well to inject the existing solvent into the subterranean reservoir, and has been configured as the first NCG/vaporized solvent production well to recover a portion of the gas phase dilution agent and a portion of the vaporized solvent from the subterranean reservoir (Abstract; Col 9, lines 10-19; Col 21, lines 33-67; Col 22, lines 34-67; Figure 8, primary injection and production wells 106 and 108; new or previously existing horizontal wells 112 and 114 can also be used for injection of solvent/recovery of hydrocarbons; Col 23, lines 4-15) for the purpose of creating an array of multiple new injection and/or production wells in order to enhance the extraction of hydrocarbons from the reservoirs (Abstract; Col 2, lines 15-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hoier to incorporate a second well pair comprising a second injection well and a second production well, as taught by Chung, because doing so would help inject/circulate the solvent throughout the steam chambers formed and enhance the recovery of hydrocarbons from the formation.

Regarding Claim 14, Hoier fails to disclose the system of claim 11, wherein each of the wells run in a substantially horizontal direction within the subterranean reservoir, and the at least two well pairs are oriented in a substantially horizontal direction with respect to each other in the subterranean reservoir.
Chung teaches the system of claim 11, wherein each of the wells run in a substantially horizontal direction within the subterranean reservoir, and the at least two well pairs are oriented in a substantially horizontal direction with respect to each other in the subterranean reservoir (Abstract; Figures 8-12, primary injection and production wells #106 and #108, respectively, new and/or previously existing horizontal wells #112 and #114, respectively) for the purpose of creating an array of multiple new injection and/or production wells in order to enhance the extraction of hydrocarbons from the reservoirs (Abstract; Col 2, lines 15-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hoier to incorporate the at least two well pairs in a horizontal direction, as taught by Chung, because doing so would inject/circulate the solvent throughout the steam chambers formed and enhance the recovery of hydrocarbons from the formation.

Regarding Claim 15, Hoier in view of Chung teach the system of claim 11, and Chung further teaches comprising at least three well pairs located in the subterranean reservoir, further comprising:
a third well pair comprising a second NCG/vaporized solvent production well which was previously configured as a third existing injection well to inject the existing solvent into the subterranean reservoir and has been configured as the second NCG/vaporized solvent production well to recover a portion of the gas phase dilution agent and a portion of the vaporized solvent from the subterranean reservoir (Abstract; Col 9, lines 10-19; Col 21, lines 33-67; Col 22, lines 34-67; Figure 8, primary injection and production wells 106 and 108; new or previously existing horizontal wells 112 and 114 can also be used for injection of solvent/recovery of hydrocarbons; Col 23, lines 4-15).

Regarding Claim 21, Hoier in view of Chung teach the system of claim 15, and Chung further teaches wherein each of the wells run in a substantially horizontal direction within the subterranean reservoir, and the at least three well pairs are oriented in a substantially horizontal direction with respect to each other in the subterranean reservoir (Abstract; Figures 8-12, primary injection and production wells #106 and #108, respectively, new and/or previously existing horizontal wells #112 and #114, respectively) for the purpose of creating an array of multiple new injection and/or production wells in order to enhance the extraction of hydrocarbons from the reservoirs (Abstract; Col 2, lines 15-28).


Response to Arguments
Applicant’s arguments filed 04/06/2021 have been fully considered but are not persuasive.
	The applicant argues wherein the combination of references Hoier and Chung fail to disclose and/or teach the recited steps of “recovering a gas phase dilution agent, or a combination of a gas phase dilution agent and a NCG/vaporized solvent from the subterranean reservoir,” as instantly required by Independent claim 1. The applicant further argues wherein Hoier fails to recite “a NCG (non-condensable gas)/vaporized solvent production well that is used to recover a portion of the gas phase dilution and the vaporized solvent,” as required by Independent claims 1 and 11.
	The examiner respectfully disagrees.
consisting of solvent vapour and liquid (Col 2, lines 4-20).  A non-condensable gas (in this particular instance, includes nitrogen, methane, CO2, etc) is also injected (i.e., a gas phase dilution agent) into the solvent chamber, wherein the mixture of the solvent and the hydrocarbons are extracted and drained downwards by gravity towards the production well for recovery (Col 2, lines 40-45; Col 5, lines 46-62; Col 6, lines 29-39 [Wingdings font/0xE0] Hoier discloses wherein the injected non-condensable gases include nitrogen, carbon dioxide, etc).
Hoier further mentions wherein in one embodiment, a non-condensable gas (which is less dense than the solvent/solvent mixture) may be injected in the injection well to displace the solvent/solvent mixture by gravity driven process (Col 3, lines 16-27).  In the case of alternating cycles of gas and solvent and gas injection, the last injection period is a long injection period with non-condensable gas, to displace the remaining gas-phase of the hot solvent and vaporize out remaining intermediate components from the hot solvent and bitumen in the reservoir, produced out as gas (Col 4, lines 35-41).  Hoier states wherein “portions of the hot solvents will be recovered, either through displacement to the producers by the non-condensable gas, and/or as vaporized hot solvent components produced in the high-temperature non-condensable gas” (Col  6, lines 5-14).

fails to expressly disclose the system comprising at least two well pairs located in the subterranean reservoir, wherein a second well pair comprises a first NCG/vaporized solvent production well, wherein the first vaporized solvent production well was previously configured as a second existing injection well to inject the existing solvent into the subterranean reservoir or was previously configured as a second existing production well to recover the existing solvent and the heavy oil in the liquid phase from the subterranean reservoir.

The examiner relies on secondary reference Chung to teach the process wherein the system comprises at least two well pairs located in the subterranean reservoir, wherein a second well pair comprises a first NCG/vaporized solvent production well (Abstract; Col 2, lines 15-28; Col 8, lines 42-57), wherein the first vaporized solvent production well was previously configured as a second existing injection well to inject the existing solvent into the subterranean reservoir or was previously configured as a second existing production well to recover the existing solvent and the heavy oil in the liquid phase from the subterranean reservoir.(Abstract; Col 9, lines 10-19; Col 21, lines 33-67; Col 22, lines 34-67; Figure 8, primary injection and production wells 106 and 108; new or previously existing horizontal wells 112 and 114 can also be used for injection of solvent/recovery of hydrocarbons; Col 23, lines 4-15) for the purpose of creating an array of multiple new injection and/or production wells in order to enhance the extraction of hydrocarbons from the reservoirs (Abstract; Col 2, lines 15-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hoier to incorporate a second well pair comprising a second injection well and a second production well, as taught by Chung, because doing so would 
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHEN et al (U.S Pub 2016/0153270) – discloses solvents and non-condensable gases that are co-injected into a subterranean formation.  Chen further mentions utilizing a horizontal well pair configuration of SAGD in conjunction of infill production well.
Hocking (U.S Pub 2007/0199698) – discloses steam injection of oil sand formations for the enhanced recovery of hydrocarbons.  Hocking utilizes steam, a hydrocarbon solvent, and a non-condensing diluent gas that are injected into the well bore and the propped fractures (Abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674